Citation Nr: 1757963	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (AOJ) in Louisville, Kentucky.  The AOJ denied the benefits sought on appeal.

The Veteran's claim for entitlement to service connection for a back disability was originally denied in a July 1995 rating decision.  The Veteran did not appeal this decision and as a result it became final.  In January 2011 the Veteran filed a claim to reopen, and in December 2015 the Board reopened on the basis of new and material evidence and remanded for further development.

This matter was remanded by the Board previously in May 2015 for a video conference hearing.  The hearing was conducted in October 2015 before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the file.

The 2015 Board decision remanded this matter after reopening for further development.  Specifically requested were any relevant Social Security (SSA) records, private medical records from the 1970s and 1980s on the Veteran's back treatment as mentioned by the Veteran's representative, as well as the separation examination from the Veteran's active service, and an opinion from a VA examiner in light of any new evidence.  The Board left it to the discretion of the VA examiner to determine if an addendum was sufficient or a new examination was necessary, but required an opinion on the etiology of any current low back disability based on a review of the record.  As discussed below, there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The record does not establish that the Veteran's current low back disability is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA's duty to notify and assist was satisfied by a letter sent by the AOJ in February 2011.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged any error in the VCAA notice, and the VA has fulfilled its duty to notify.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The VA has also satisfied its duty to assist.  The VA has undertaken appropriate actions to obtain all evidence relevant to this claim.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and all identified and available private treatment records as well as Social Security Administration (SSA) records.  The Veteran has submitted personal statements as well as arguments from his representative.  38 U.S.C. § 5103A (2012), 38 C.F.R. § 3.159 (2017).

In response to the Board remand, SSA records and updated VA treatment records were obtained, and service treatment records were re-added to the claims file.  No private medical records from the 1970s and 1980s were retrieved.  However, a VA Medical Center (VAMC) note from July 1994 state the Veteran's old medical records are not available.  Likewise, the Veteran's separation examination was not obtained because a separation waiver was signed in lieu of an examination.  A VA examiner conducted a records review and proffered an addendum opinion.  There has been substantial compliance with the March 2015 remand directives because it would be futile for the Board to remand for further development when the two sets of outstanding records are not available, and all other directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, like degenerative disc disease in this claim, are subject to a presumptive service connection theory of entitlement that eliminates the medical nexus requirement.  38 U.S.C. § 1101(3) (2012); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a) (2017).  This theory can be rebutted by evidence of an intervening cause of the disability.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307(d) (2017).  To establish this presumption, the chronic disease must be shown in service, or manifest to a compensable degree within the presumptive period after service, or noted in service along with a continuity of symptoms after discharge.  Walker, 708 F.3d at 1340.  If a presumptive service connection is not established, service connection may still be granted based on other theories of entitlement.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's low back issues constitute a current disability.  The Veteran's 2011 VA examiner diagnosed the Veteran with degenerative disc disease and radiculopathy of the right lower extremity.  In 2012 he was diagnosed at a VAMC with lumbar facet disease, lumbar spondylosis without myelopathy.  Therefore, the presence of a current low back disability is established.  38 U.S.C. § 1110 (2012); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that the first and most fundamental requirement for any service-connection claim is the existence of a current disability).

The Veteran's service treatment records show he was diagnosed with a strained back and was treated for it while in service.  There are symptoms of low back spasms during the Veteran's active duty service, and treatment did not help with his strained back.  Therefore, in-service injury to the Veteran's back is documented and symptoms of low back pain were noted in service.

The primary question before the Board is whether the Veteran's in-service injury has a continuity of symptomatology to his current low back disability.  Following the Veteran's separation from military service, there is no evidence to suggest he had any regular or continuous symptoms for his current back disability during the presumptive period. The first symptoms noted by the Veteran's testimony and in medical records from SSA are in November 1978, noting the Veteran had back pain after pulling his low back at work.  However, between the Veteran's discharge from active service in 1974 until 1978, there is no evidence to suggest that the Veteran experienced ongoing symptoms of, or treatment for, low back pain or radiculopathy. 

The 2011 VA examination indicates there is no objective medical evidence to support a chronic low back disability.  The 2011 examiner states the Veteran's current low back disability is less likely than not related to his in-service injury because the Veteran himself reports developing low back pain only many years after his discharge, and there were three separate injuries after discharge to his back.  This VA examination is competent, credible, and is therefore entitled to weight. There is no other adequate or competent evidence in the record on nexus.

In a May 2016 addendum, a VA physician opined that while the Veteran had documented in-service back strain, there was no objective evidence of any degenerative back conditions during service and no objective evidence of chronic degenerative disc disease within one year of service.  The examiner further opined that the Veteran's post service occupational history as a laborer/plumber/caterer are collective more likely etiological contributors to his current chronic low back symptoms.  Additionally, the examiner observed that the Veteran's post service 1993 motor vehicle accident preceded his pattern of documented back complaints that began in August 1994 and that his subsequent diagnosis of L4-5 herniated disc in 1996 are consistent with this pathology.  Lastly the examiner noted that the Veteran's initial report of subjective opinions in 1978 made it less likely that his current back problems are related to his active military service.  

The Veteran's lay testimony at the Board hearing indicates he only started re-experiencing back pain around 1978.  There is a four year gap between his discharge in 1974 and the earliest he testified that his low back pain began in 1978.  The Veteran also submitted a written statement noting he has never had a back problem until getting hurt in the Army.  Lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witness' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  These lay statements are competent, credible, and given weight because his testimony regarding symptoms and treatment is internally consistent, and corroborated by the medical record.  

The Board has considered the Veteran's assertions that his low back disability is related to his time in service.  However, whether the in-service back injury is related to or caused any claimed disability, which manifested many years after active service, is a complex question, and not within the knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statements that his in-service injury contributed to or caused his current back disability are not competent evidence and are of limited probative value.  

In addition, there is evidence of intervening events that the 2011and May 2016 VA examiners noted were more likely than not the cause of the Veteran's low back disability.  Medical records detail the Veteran's ongoing back pain problems from March 1988 forward.  In March 1988, the Veteran suffered a low back accident while working at a residential care facility, which produced a popping sensation in his back.  He experienced pain and numbness and was taken to the emergency room.  The Veteran further suffered complications to his low back in a motor vehicle accident in 1993.  The SSA records also show the Veteran reported in 1998 that he injured his back at work rather than an in-service onset of symptoms.  The private medical records indicate the Veteran was not experiencing low back pain symptoms until his motor vehicle accident, when he developed lower back pain and tingling in his right leg.  Yet the VAMC notes from July 1994 indicate no dislocation, fracture, malalignment, or clinically significant degeneration changes to the Veteran's lumbar spine.  Regardless, MRI testing in 1998 was interpreted to show a bulging disc and arthritis.  The VA medical records show the Veteran underwent back surgery in 2006 after he exacerbated his underlying spine problem moving a family member's belongings.  Likewise, VA medical personnel noted that the Veteran stated he had another motor vehicle accident in April 2011, and as a result had additional pain in his back, buttock, hip, and leg.

The Veteran also cannot be service connected for his low back disability directly because he was never diagnosed in service with a chronic low back disability.  As a result, entitlement to direct service connection also fails.

Overall, the preponderance of the evidence shows that the Veteran's low back disability was not diagnosed during his active duty service; was not chronic in service; was not diagnosed within the presumptive period after separation; and did not have a continuity of symptomatology.  In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability, that doctrine is not applicable to the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


